Citation Nr: 0430572	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION


The veteran served on active duty from December 20, 1971 to 
February 9, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which stated the veteran had not 
provided new and material evidence sufficient to reopen his 
claims for service connection for a left knee disability and 
a pilonidal cyst.  The decision also denied service 
connection for a right knee disability.

The veteran was afforded a Decision Review Officer (DRO) 
hearing in January 2003 and a Board hearing in April 2003.  

The Board issued a decision in March 2003, which denied the 
veteran's claim for a right knee disability and reopened and 
remanded the claims for service connection for a left knee 
disability and a pilonidal cyst.  


FINDING OF FACT


The veteran's pre-existing pilonidal cyst did not increase in 
severity in service beyond the natural progression of the 
condition.


CONCLUSION OF LAW

A pilonidal cyst, or residuals thereof, was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from December 20, 1971 to 
February 9, 1972.

On the veteran's enlistment Standard Form 88 in December 
1971, the examiner noted that the veteran's pilonidal cyst 
needed to be checked.  On the enlistment Standard Form 93, 
the veteran indicated that he had a cyst, recurrent back 
pain, and a "trick" or locked knee.  The examiner also 
noted that the veteran had a pilonidal cyst with some 
drainage as well as a sebaceous cyst.

On January 14, 1972 treatment notes indicated that the 
veteran's small pilonidal sinus had begun to drain.  On 
January 17, 1971 the treatment notes stated that the cyst 
continued to drain and that a form was to be filled out for 
erroneous induction of the veteran.

On January 19, 1972 the veteran's medical board proceedings 
were held.  It was determined that the veteran was medically 
unfit for enlistment due to his pilonidal cyst and sinus 
problem.  The board decision also indicated that the veteran 
did not wish to continue on active duty.  The form was signed 
by the veteran.

On the veteran's separation Standard Form 88, the examiner 
indicated that the veteran suffered from a pilonidal cyst and 
sinus problem.  The form also referred to the medical board 
summary.  On the separation Standard Form 93, the veteran 
indicated that he did not know if he had swollen or painful 
joints, he had cramps in his legs, he had a cyst, recurrent 
back pain, a "trick" or locked knee and frequent trouble 
sleeping.  The examiner noted that the veteran's pilonidal 
cyst had begun to affect the veteran in the previous year.

The veteran filed a claim for service connection for a left 
knee disability and for his pilonidal cyst in May 1972, which 
was denied.  The veteran filed a subsequent claim to reopen 
in June 2002.  The veteran also mentioned that his pilonidal 
cyst had been removed at M.H.  These records were not 
associated with the claims folder.

At his November 2003 Board videoconference hearing, the 
veteran testified that his pilonidal cyst began the second 
week of basic training.  The veteran testified that he was 
kept from seeing a doctor for the cyst for two weeks.  He 
stated that when he did see the doctor, he informed him of 
his knee and cyst problems.  The veteran denied having the 
pilonidal cyst prior to service.

In April 2004, the veteran submitted to a VA rectum and anus 
examination.  The veteran complained that he occasionally had 
pain associated with drainage from the pilonidal cyst.  The 
veteran did not seek medical attention for these symptoms.  
The physical examination revealed a surgical scar in the 
upper gluteal fold that was well healed and appeared to be 
consistent with a past pilonidal cyst surgery.

The examiner stated that the pilonidal cyst was not a result 
of any disease or injury while the veteran was in service.  
It most likely followed a natural course and did exist before 
military service.  Further questioning of the veteran 
revealed that he had pain in the area of the cyst before 
military service.  When asked about any drainage in the area, 
the veteran responded that it was possible.  Service medical 
records indicated that the veteran was having drainage three 
weeks prior to coming into service.  The veteran disagreed 
with the service medical records but the examiner stated that 
it was likely that the cyst existed before entry into 
service.

The examiner stated that it was unlikely that any activity 
during service could have caused an increased in disability 
of the pilonidal cyst.  After reviewing the service medical 
records that stated it was unlikely there was any activity 
that aggravated the cyst, the examiner concurred.  The 
examiner further stated that the natural history of a 
pilonidal cyst is that the cyst eventually ruptures and 
causes drainage or bleeding at the point of rupture at skin 
level.  For that reason, the examiner did not find any 
clinical evidence to support that there was an increased 
disability that was beyond the natural progression of a 
pilonidal cyst.



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated June 2002, the RO 
informed the veteran of the elements necessary to prove his 
claim for service connection, as well as the elements 
necessary to reopen his claims with new and material 
evidence.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The June 2002 letter explained that the 
RO would make reasonable efforts to help the veteran obtain 
his medical records, employment records, or records from 
other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The June 2002 letter requested that the veteran 
provide the VA Forms 21-4142 for all private doctors or 
hospitals the veteran had been treated by.  The RO also asked 
that if there were no additional private medical records, to 
indicate that in writing.  The RO also asked for any 
additional information or evidence that he wanted the RO to 
obtain for him.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his left knee and pilonidal 
disorders.  There are no outstanding records to obtain.  When 
the veteran has provided information about where he was 
treated for his claimed conditions, the VA has obtained said 
records.  Therefore, for all of the aforementioned reasons, 
it is determined that the veteran was not prejudiced by the 
RO's not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide 
and, the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis


Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1110 (West 2002).  Service connection may 
also be granted for certain chronic diseases if it manifests 
itself to a compensable degree within one year of leaving 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a) (2004).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004). 

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service and was not aggravated by such 
service will rebut the presumption.  See  38 U.S.C.A. 
§§ 1111, 1132, 1137 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated, "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinksi, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Grober, 10 Vet. App. 474, 479 
(1997).

Pilonidal Cyst

Regarding service connection on a direct basis, the veteran 
alleged that while in service carrying heavy backpacks, etc. 
he developed a pilonidal cyst during the approximately two 
months he was in service.  The veteran's service medical 
records indicate that the veteran was treated on several 
occasions for his pilonidal cyst.  Ultimately the veteran was 
discharged from service due to his inability to perform 
regular duties, the result of his condition.  The veteran 
further alleged that he had surgery to remove the pilonidal 
cyst, the medical records for which are not associated with 
the claims folder.  This condition does not satisfy the 
requirements for service connection on a direct basis because 
the veteran's enlistment examinations indicated that the 
veteran already suffered from a pilonidal cyst, and there was 
no evidence associated with the claims folder to establish a 
current disability.  See 38 C.F.R. § 3.303(d) (2004).

On his enlistment Standard Forms 88 and 93, the veteran and 
the examiner addressed the pre-existing pilonidal cyst.  The 
presumption of soundness is rebutted because the cyst was 
noted at induction.  See  38 U.S.C.A. §§ 1111, 1132, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2004).  

Regarding the question of whether the veteran's pilonidal 
cyst was aggravated in service, it is true that he continued 
to be seen for the condition in service and was discharged 
because of it.  However, at the veteran's April 2004 VA 
examination, the examiner stated that it was unlikely that 
any activity during service could have caused an increased in 
disability of the pilonidal cyst.  After reviewing the 
service medical records that stated it was unlikely there was 
any activity that aggravated the cyst, the examiner 
concurred.  The examiner further stated that the natural 
history of a pilonidal cyst is that the cyst eventually 
ruptures and causes drainage or bleeding at the point of 
rupture at skin level.  

Although the veteran claims that his pilonidal cyst was 
aggravated in service, he is not a medical professional who 
can make such a determination.  The veteran is competent to 
describe symptoms he had during service, but as a layperson, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a respiratory 
disability must be denied.  38 U.S.C.A §5107 (West 2002).

ORDER

Entitlement to service connection for a pilonidal cyst is 
denied.

REMAND

The Board's remand of March 2004 requested a VA examination 
of the veteran's left knee.  The remand also directed that 
the examination report include responses to the following 
specific questions: (1) Was there an increase in disability 
during service? and (2) If there was an increase in 
disability during service, was the increase in disability 
beyond the natural progression of the disorder?

The examining physician completely failed to answer the 
questions posed in the remand, and the Appeals Management 
Center completely ignored the physician's failure.  For these 
reasons the case must be remanded again for the following 
actions:

1.  The veteran must be scheduled for a VA 
orthopedic examination.  The examination 
must be conducted by a physician who has 
not previously examined the veteran.  The 
claims folder must be made available to the 
examining physician in conjunction with the 
examination.  The report of the examination 
must include responses to each of the 
following items:

(A) Was there an increase in 
disability during service? and 

(B) If there was an increase in 
disability during service, was the increase 
in disability beyond the natural 
progression of the disorder?

2.  Re-adjudicate the issue on appeal.  
If the claim is not resolved to the 
satisfaction of the appellant, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



